Order entered April 13, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01148-CV

   GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS, ET AL., Appellants

                                              V.

                                   BOBBIE BUSH, Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-11-16041-M

                                           ORDER
        We GRANT appellee’s April 9, 2015 unopposed motion for leave to file a corrected

brief. We ORDER the corrected brief tendered to this Court by appellee on April 9, 2015 filed

as of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE